

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID ACT.


CONVERTIBLE PROMISSORY NOTE
 
U.S. $_____________
 
Date of Issuance:
_________, 2011

 
FOR VALUE RECEIVED, Zevotek, Inc., a Delaware corporation (the “Maker”), hereby
promises to pay to _________________, or its successors and assigns (the
“Payee”), at its address at ___________________, or to such other address as
Payee shall provide in writing to the Maker for such purpose, a principal sum of
________________ Dollars and _________ Cents (U.S. $______________). The
aggregate principal amount outstanding under this Note has been paid to the
Maker by the Payee in multiple advances, which are described more fully on the
schedule annexed hereto as Exhibit B (the “Loan Schedule”). The entire principal
amount hereunder shall be due and payable in full on ________, 2012 (the
“Maturity Date”), or on such earlier date as such principal amount may earlier
become due and payable pursuant to the terms hereof.
 
1.           Interest Rate.  Interest shall accrue on the unpaid principal
amount of this Secured Convertible Promissory Note (the “Note”) at the rate of
__% per annum from the date of the final advance, as set forth on the Loan
Schedule (_______, 2011) until such unpaid principal amount is paid in full or
earlier converted into shares (the “Shares”) of the Maker’s common stock, par
value $0.00001 per share (the “Common Stock”) in accordance with the terms
hereof.  Interest hereunder shall be paid quarterly or on such earlier date as
the principal amount under this Note becomes due and payable or is converted in
accordance with the terms hereof and shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
 
2.           Conversion of Principal and Interest. Subject to the terms and
conditions hereof, the Payee, at its sole option, may deliver to the Maker a
notice in the form attached hereto as Exhibit A (a “Conversion Notice”) and an
updated Loan Schedule, at any time and from time to time after the date hereof
(the date of the delivery of a Conversion Notice, a “Conversion Date”), to
convert all or any portion of the outstanding principal amount of this Note plus
accrued and unpaid interest thereon, for a number of Shares equal to the
quotient obtained by dividing the dollar amount of such outstanding principal
amount of this Note plus the accrued and unpaid interest thereon being convened
by the Conversion Price (as defined in Section 16).  Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note plus
all accrued and unpaid interest thereunder in an amount equal to the applicable
conversion, which shall be evidenced by entries set forth in the Conversion
Notice and the Loan Schedule.

 
 

--------------------------------------------------------------------------------

 

3.           Certain Conversion Limitations.  The Maker shall not effect any
conversion of this Note, and a Payee shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Payee (together with the
Payee’s affiliates, and any other person or entity acting as a group together
with the Payee or any of the Payee’s affiliates) would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below).  For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by the Payee and its affiliates shall include the number of shares of
Common Stock issuable upon conversion of this Note with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (A) conversion of the remaining, unconverted
principal amount of this Note beneficially owned by the Payee or any of its
Affiliates and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Maker  subject to a limitation on
conversion or exercise analogous to the limitation contained herein (including,
without limitation, any other Notes or the Warrants) beneficially owned by the
Payee or any of its Affiliates.  Except as set forth in the preceding sentence,
for purposes of this Section 4(c)(ii), beneficial ownership shall be calculated
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.  To the extent that the limitation contained
in this Section 4(c)(ii) applies, the determination of whether this Note is
convertible (in relation to other securities owned by the Payee together with
any Affiliates) and of which principal amount of this Note is convertible shall
be in the sole discretion of the Payee, and the submission of a Notice of
Conversion shall be deemed to be the Payee’s determination of whether this Note
may be converted (in relation to other securities owned by the Payee together
with any Affiliates) and which principal amount of this Note is convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, the Payee will be deemed to represent to the Maker each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Maker shall have
no obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.   For purposes of this Section 4(c)(ii),
in determining the number of outstanding shares of Common Stock, the Payee may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (A) the Maker’s most recent periodic or annual report,
as the case may be; (B) a more recent public announcement by the Maker; or (C) a
more recent notice by the Maker or the Maker’s transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Payee, the Maker shall within two Trading Days confirm orally and in
writing to the Payee the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Maker,
including this Note, by the Payee or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Payee.  The Payee, upon
not less than 61 days’ prior notice to the Maker, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 4(c)(ii), provided
that the Beneficial Ownership Limitation in no event exceeds 9.99% of the number
of shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Payee and the Beneficial Ownership Limitation provisions of this Section
4(c)(ii) shall continue to apply.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Maker.  The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4(c)(ii) to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended Beneficial Ownership
Limitation contained herein or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Note.

 
2

--------------------------------------------------------------------------------

 
 
4.           Deliveries.
 
(a)           Not later than three (3) Trading Days (as defined in Section 16)
after any Conversion Date, the Maker will deliver to the Payee either (i) a
certificate or certificates representing the number of Shares being acquired
upon the conversion of this Note and any interest accrued thereunder being
converted pursuant to the Conversion Notice (subject to the limitations set
forth in Section 3 hereof), and (ii) an endorsement by the Maker of the Loan
Schedule acknowledging the remaining outstanding principal amount of this Note
plus all accrued and unpaid interest thereon not converted (an
“Endorsement”).  The Maker’s delivery to the Payee of stocks certificates in
accordance clause (i) above shall be Maker’s conclusive endorsement of the
remaining outstanding principal amount of this Note plus all accrued and unpaid
interest thereon not converted as set forth in the Loan Schedule.
 
5.           Mandatory Prepayment Upon Triggering Events.  Upon the occurrence
of a Triggering Event (as defined below), the Payee shall have the right (in
addition to all other rights it may have hereunder or under applicable law),
exercisable at the sole option of the Payee, to require the Maker to prepay all
or a portion of the outstanding principal amount of this Note plus all accrued
and unpaid interest thereon.  Such prepayment shall be due and payable within
thirty (30) Trading Days of the date on which the notice for the payment
therefore is provided by the Payee.
 
A “Triggering Event” means any one or more of the following events (whatever the
reason and whether it shall be voluntary or involuntary, or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):


(i)           any default in the payment of the principal of interest on or
other payments owing in respect of this Note, free of any claim of
subordination, as and when the same shall become due and payable (whether on a
Conversion Date, the Maturity Date, by acceleration or otherwise) and such
non-payment continues for ten (10) Business Days after written notice of
non-payment is given by Payee to Maker;


(ii)          the Maker shall fail for any reason to deliver certificates or an
Endorsement to the Payee prior to the sixtieth (60th) day after a Conversion
Date pursuant to any in accordance with Section 4;

 
3

--------------------------------------------------------------------------------

 

(iii)         the Maker or any of its subsidiaries shall commence or there shall
be commenced against the Maker or any such subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Maker or any subsidiary thereof or there is
commenced against the Maker or subsidiary thereof any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 60
days; or the Maker or any subsidiary thereof is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Maker or any subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Maker or any subsidiary thereof shall by any act or failure to act indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Maker or any subsidiary thereof for
the purpose of effecting any of the foregoing.


6.           No Waiver of Payee’s Rights, etc. All payments of principal and
interest shall be made without setoff, deduction or counterclaim.  No delay or
failure on the part of the Payee in exercising any of its options, powers, or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right.  The Maker hereby
waives presentment of payment, protest, and notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of this
Note.  Acceptance by the Payee of less than the full amount due and payable
hereunder shall in no way limit the right of the Payee to require full payment
of all sums due and payable hereunder in accordance with the terms hereof.
 
7.           Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.
 
8.           Cumulative Rights and Remedies: Usury.  The rights and remedies of
the Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available.  If it shall be found that any interest
outstanding hereunder shall violate applicable laws governing usury, the
applicable rate of interest outstanding hereunder shall be reduced to the
maximum permitted rate of interest under such law.
 
9.           Collection Expenses. If this obligation is placed in the hands of
an attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall pay (and shall
indemnify and hold harmless the Payee from and against), all reasonable
attorneys’ fees and expenses incurred by the Payee in pursuing collection of
this Note.
 
10.         Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Payee and its
successors and assigns.  The term “Payee” as used herein, shall also include any
endorsee, assignee or other holder of this Note.
 
11.         Lost or Stolen Promissory Note.  If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Payee a new promissory note containing the same terms, and in the same form, as
this Note.  In such event, the Maker may require the Payee to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.

 
4

--------------------------------------------------------------------------------

 
 
12.         Due Authorization.  This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.
 
13.         Governing Law. This Note shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
14.         Definitions. For the purposes hereof, the following terms shall have
the following meanings:
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.


“Conversion Price” shall be $_______ per share (which shall not be adjusted if
the Maker, at any time while this Note is outstanding, (a) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (b) subdivide outstanding shares of Common Stock into a
larger number of shares, (c) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (d) issue
by reclassification of shares of the Common Stock any shares of its capital
stock).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Per Share Market Value” means on any particular date (a) the closing bid price
per share of Common Stock on such date on the OTC Bulletin Board or on such
Subsequent Market on which the shares of Common Stock are then listed or quoted,
or if there is no such price on such date, then the closing bid price on the OTC
Bulletin Board or on such Subsequent Market on the date nearest preceding such
date, or (b) if the shares of Common Stock are not then listed or quoted on the
OTC Bulletin Board or a Subsequent Market, the closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the National
Quotation Bureau Incorporated or similar organization or agency succeeding to
its functions of reporting prices) at the close of business on such date, or (c)
if the shares of Common Stock are not then reported by the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the relevant conversion period, as determined in good faith by the Payee.

 
5

--------------------------------------------------------------------------------

 


“Person” means a corporation, an association, a partnership, a limited liability
company, an organization, a business, an individual, a government or political
subdivision thereof or a governmental agency.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsequent Market” means the New York Stock Exchange, American Stock Exchange,
Nasdaq Small Cap Market or Nasdaq National Market.


“Trading Day” means (a) a day on which the shares of Common Stock are traded on
such Subsequent Market on which the shares of Common Stock are then listed or
quoted, or (b) if the shares of Common Stock are not listed on a Subsequent
Market. a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
shares of Common Stock are not quoted on the OTC Bulletin Board, a day on which
the shares of Common Stock are quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the shares of Common Stock are not listed or quoted as set forth
in (a), (b) and (c) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Maker has caused this Convertible Promissory Note to be
duly executed and delivered as of the date first set forth above.
 

 
ZEVOTEK, INC.
     
By:
   
Name: Robert Babkie
 
Title: Chief Executive Officer


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF CONVERSION
 
Dated:
 
The undersigned hereby elects to convert the principal amount and interest
indicated below of the _____________, 2011 Convertible Promissory Note into
shares of common stock, $0.00001 par value (the “Common Stock”), of Zevotek,
Inc., according to the conditions hereof, as of the date written below.  No fee
will be charged to the holder for any conversion.
 
Exchange calculations:


Date to Effect Conversion: ___________________________________________
 
Principal Amount and Interest of
Secured Convertible Note to be Converted: ______________________________


Number of shares of Common Stock to be Issued: ________________________
 
Applicable Conversion Price:_________________________________________
 
Signature: ________________________________________________________
 
Name:___________________________________________________________
 
Address: _________________________________________________________

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B


LOAN SCHEDULE


Convertible Promissory Note Issued by Zevotek, Inc.


Dated: __________, 2011
 
Date of Advance
 
Amount of Advance
 
Total Amount Due
Subsequent to Advance
 
  
 
  
 


 
B-1

--------------------------------------------------------------------------------

 